Citation Nr: 1224796	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from January 1986 to January 1990 and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 RO rating decision that denied an increase in a 10 percent rating for a left ankle disability (residuals of a left ankle injury).  In May 2010 and June 2011, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran was to be scheduled for a VA examination, and the VA examination was necessary to decide the issue of entitlement to an increase in a 10 percent rating for a left ankle disability.  

2.  The Veteran failed to appear for the examination, and he has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The claim for an increase in a 10 percent rating for a left knee disability must be denied as a matter of law.  38 C.F.R. § 3.655 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increase in a 10 percent rating for a left ankle disability.  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The present matter was previously before the Board in June 2011.  The Board remanded the matter based on a determination that a prior August 2010 VA orthopedic examination was not adequate to decide the case.  Upon remand, a July 2011 VA memorandum indicates that the Veteran was contacted in order to schedule an additional VA examination.  The Veteran reported that he did not want to report for any more examinations.  He stated that he wanted his claim reviewed based on the information already of record.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board, in June 2011, found that a VA examination was necessary because the prior August 2010 VA orthopedic examination did not describe the service-connected left ankle disability in terms conforming to the appropriate rating criteria.  The claims file further shows that the Veteran was sent notice in June 2011, at his last address of record, that a VA examination had been requested.  The Veteran was notified that failure to appear at the examination without good cause may cause his claim to be denied.  As noted above, in July 2011, the Veteran was contacted in order to be scheduled for an additional VA examination.  The Veteran specifically indicated that he did not want to report for any more examinations at that time.  

In August 2011, the Veteran was sent notice that a statement had been received from the Buffalo, New York VA Medical Center indicating that he did not want to report for any more examinations and that he would like to have his claim rated based on the available information.  The Veteran was requested to inform the RO/Appeals Management Center (AMC) of his intentions.  The Veteran did not respond the June 2011 notice.  

In short, the Veteran was scheduled for a VA examination, which was necessary to decide his claim for entitlement to an increase in a 10 percent rating for a left ankle disability.  The Veteran refused to appear for an additional examination, and he has not presented good cause for the failure to appear.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increase in a 10 percent rating for a left ankle disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


